                Case 7:19-cr-00375-CS Document 304 Filed 09/18/20 Page 1 of 1




                                        Admitted in New York & New Jersey

    Westchester Office                                                              Manhattan Office
    75 S. Broadway Suite 400                                                        34 E. 23rd Street
    White Plains, N.Y. 10601                                                        New York, N.Y. 10010
    William@Wagstaff.Legal                                                          By Appointment Only
    (914) 226 -3300

                                               September 17, 2020


By ECF

Hon. Cathy Seibel
Unites States District Judge
Southern District of New York
White Plains, NY 10601


Re: United States v. Colin Burnett – 19Cr735(CS)


Dear Judge Seibel:

As you know, I represent the defendant in the above-captioned case. Consistent with your Orders and the
terms of bail conditions, Mr. Burnett is on Twenty-Four – Seven house arrest at 2469 Forest Trail, Atlanta,
Georgia. While here in New York for his change of plea hearing, he learned that immediate repairs to the
sewer line of his home must be made. As a result, water and, consequently, the toilet and shower are
inoperable until the sewer line is replaced, which due to weather conditions in Atlanta, cannot be started
until this weekend.

His family has reserved alternative lodging at a local hotel until the repairs are complete (tentatively
9/21). I write to request permission that Mr. Burnett is allowed to stay at the Embassy Suites located at
4700 Southport Rd, Atlanta, GA 30337, subject to notification to United States Probation Officer
Kathleen Stott of when the repairs are completed and when he can return home.

 Application granted. Mr. Burnett should keep
 his supervising Pretrial Services officer                          Respectfully,
 apprised.
                                                                    /s/ William O. Wagstaff III



                                            WAGSTAFF.LEGAL


                                     9/19/20
